Examiner Comment/Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowance is solely to address the IDS filed February 9, 2021. All other matters are in accordance with the Notice of Allowance of November 19, 2020.

The information disclosure statement filed February 9, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the foreign patent references provided included English abstracts, and therefore have been considered. These references do not need to be re-submitted. However, the Korean office action has neither a statement of relevance nor a translation of any portion of the office action, and the examiner therefore has insufficient information to consider the reference, and it has been lined through.

The following is an examiner’s statement of reasons for allowance: the combination of the top and bottom of the supply port both protruding from the front surface of the first grill cover with all other claimed features including specific details of relative positioning of different components including evaporator case, drip tray, and so forth, is neither suggested nor disclosed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 4-15, and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763               
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763